Per Curiam.

As Mr. Jnstice Gabbert was disqualified to sit in this cause, it was heard by the Chief Justice and Mr. Justice Steele. The former thinks the judgment should be reversed, the latter that it should be affirmed. Section 403 of the Civil Code provides that whenever the supreme court shall be equally divided in opinion, on hearing an appeal or writ of error, the judgment of the court below shall stand affirmed.
No useful purpose would be subserved by discussing the questions involved, and no opinion will be filed.
The judgment is affirmed.

Affirmed.

Mr. Justice Gabbert not sitting.